MEMORANDUM *
Even assuming that petitioner Ibarra-Razo (“Ibarra”) has properly exhausted his administrative appeals, we lack jurisdiction to review his petition. 8 U.S.C. § 1252(a)(2)(C); Sarmadi v. INS, 121 F.3d 1319, 1321 (9th Cir.1997). Ibarra was deported for a drug conviction in 1999, then reentered the United States illegally and, faced again with deportation, sought and obtained vacation of the earlier conviction for ineffective assistance of counsel. Our case law does not permit a petitioner who has so proceeded to reopen his deportation proceedings in such circumstances. See Hernandez-Almanza v. U.S. Dep’t. of Justice, 547 F.2d 100 (9th Cir.1976); see also Wiedersperg v. INS, 896 F.2d 1179 (9th Cir.1990); Estrada-Rosales v. INS, 645 F.2d 819 (9th Cir.1981).
PETITION DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.